Citation Nr: 1624744	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1969 until December 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, remand is required to secure an adequate VA examination and opinion prior to deciding the claims on appeal.  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus, which he claims is a result of acoustic trauma that he sustained in active service as an aircraft mechanic fueling helicopters and jet planes.  

The Veteran was afforded a VA audiology evaluation in February 2010.  At that time, the Veteran reported that his bilateral hearing loss and tinnitus began 8 to 10 years prior.  The audiologist diagnosed bilateral sensorineural hearing loss disability for VA purposes.  The audiologist opined that it was less than likely that the Veteran's bilateral hearing loss disability and tinnitus were etiologically related to his period of active service.  In support of that opinion, the audiologist noted that the Veteran's hearing acuity was within normal limits upon separation, and that bilateral hearing loss and tinnitus did not manifest until many years following separation from service.  Although bilateral hearing loss disability for VA purposes was noted on an April 1972 in-service audiogram, the audiologist opined that it likely represented a temporary threshold shift in response to acoustic trauma and not a permanent loss of hearing sensitivity.
Unfortunately, the opinion of the 2010 audiologist is inadequate.  The absence of hearing loss for VA purposes at separation is not sufficient to support a negative opinion.  The Veteran's hearing acuity upon separation was worse than upon entrance into service, and he has credibly denied post-service noise exposure.  The 2010 audiologist opined that the April 1972 audiogram results likely represented a temporary shift in hearing due to noise exposure.  However, the audiologist failed to consider the threshold shift in the Veteran's hearing acuity upon separation, specifically in light of the audiologist's opinion that the Veteran's in-service noise exposure was significant enough to result in a temporary hearing shift.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss disability.  

Moreover, the Veteran has essentially asserted that his tinnitus is a symptom of his hearing loss disability.  Thus, his claim for service connection for tinnitus is inextricably intertwined with his claim for service connection for bilateral hearing loss.  A decision on his tinnitus claim cannot be made until a determination is made on his hearing loss claim.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, identify, obtain, and associate with the claims file, any outstanding VA and private treatment records not already of record in the claims file.  If such efforts yield negative results, a notation to that effect should be made in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 
Based on the examination results and review of the record, the examiner should provide the following opinions:

Whether there is a 50 percent or greater probability that any identified bilateral hearing loss disability is etiologically related to acoustic trauma sustained during the Veteran's active service, or had its onset within one year of his separation from active service.  In forming the opinion, the examiner should specifically address the conceded in service noise exposure, the April 1972 audiogram results, and the Veteran's decreased hearing acuity upon separation.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA audiology evaluation report and medical opinion comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

